Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
The Remarks asserted:

    PNG
    media_image1.png
    292
    962
    media_image1.png
    Greyscale

This argument is found irrelevant because in each of claims 9, and newly added claims 22-23, merely recites “the front yoke (4) and the rear yoke (4) each having fluid bearing cooling for cooling the bearings of the electric motor (1)”.  Thus, as broad as the claimed language is written, the Hessett ref does disclose the motor having fluid bearing cooling. Because the claimed language does not recite any specific structural features and/or specific cooling circuitry (i.e. how the cooling flow in/out for cooling the bearings); thus, the argument based on any structural details of the cooling circuit in Hessett ref is considered irrelevant.
The Remarks asserted:

    PNG
    media_image2.png
    443
    969
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    225
    959
    media_image3.png
    Greyscale

In response to this argument, particularly the assertion of “Hassett et al. '197 is directed at cooling shaft bearings of a high speed rotating machine, i.e., a drive package cooling system 34 structured and operable to provide a primary cooling circuit, e.g., and air flow or liquid medium circulation path, designed to cool the drive package 14, e.g., a motor electrical package or a gearbox drive train, during operation of the machine 1 (see paragraph [0027])” with an attempt to assert that the Hassett and the Ahlert ref cannot be bodily combined.  However, this part of the argument is irrelevant, again, because the claimed language does not recite any specific structural features and/or specific cooling circuitry (i.e. how the cooling flow in/out for cooling the bearings).  According to the broadly-written claimed language, generally the Hessett ref discloses the motor having fluid bearing cooling, as claimed.
As for the argument relates to Ahlert, the Remarks argued that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning and there is no reason or motivation of any kind to attempt to replace the front yoke and rear yoke of Hassett with the yokes of Ahlert.  This is a false allegation of improper hindsight reasoning.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instant case, Ahlert not only teaches the claimed front and rear yokes each with a pair of yoke arms, as claimed, but also clearly states the motivation of such features, i.e. to provide a motor mounting assembly having improved support.  This is clearly stated in the motivation for modification in the rejection, in the Office Action.  As for further advantage adjusting the motor’s position, it is just an additional advantage of the Ahlert mounting configuration.  An argument about the adjusting features of the Ahlert motor’s mounting assembly is irrelevant itself because, clearly Ahlert does disclose the motor with the front and rear yokes having respective pairs of arms, as claimed, for mounting the motor, any other features disclosed in the Ahlert ref are not related to the claimed invention.
Therefore, the combination of Hassett and Ahlert does disclosed the claimed motor.  The prior art modified motor of Hassett in view of Ahlert would be an improved high-speed motor with the enhanced motor mounting support so that the motor can be mounted to any unit that incorporate the motor as part thereof.
The Remarks asserted:

    PNG
    media_image4.png
    403
    953
    media_image4.png
    Greyscale

In response to this argument, about “much larger size of the yokes”, it is correct for both  the present claimed motor with the yokes’ radially extended arms and the prior art motor of  Hassett in view of Ahlert, in order to provide mounting support, so what is the argumentative point here is unclear.  As for the allegation “the much larger size of the "yokes", most likely hinder the air flow for cooling the shaft bearings of the high-speed rotating machine” is irrelevant because the claimed invention does not specifically set forth any limitations of how the cooling fluid flow for cooling the bearing.  In fact, the claimed language merely recites “the front yoke (4) and the rear yoke (4) each having fluid bearing cooling for cooling the bearings of the electric motor (1)”.  Not only in the claimed language but also even in the written description of the present application, there is no any specific feature(s) of the yokes and specific air flow circuitry to support the argument whether the yokes would hinder or to advance the air flow.
 As for the argument “there is no plausible reason to replace the front and rear yokes of Hassett et al. '197 with the diagrammatically shown yokes of Ahlert et al. '369, as alleged by the Examiner”, it is a false allegation because the Ahlert important teaching concept and motivation/advantage is clearly stated in the reasoning for rejection “Ahlert teaches that such motor support configuration would provide a motor mounting assembly having improved support and affordability for adjusting the position of a motor” (Non-Final Office Action, pg 6).
As for the argument “In any event, such combination would still result in the "yokes" being only connected to the housing 18 and not to the drive unit (2) of a drive train test bench, as with the presently claimed invention”, the applicant’s attention is drawn the Ahlert ref:

    PNG
    media_image5.png
    104
    1411
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    746
    1154
    media_image6.png
    Greyscale

The argument would be considered as of a lay-person, rather than an argument of a person of an ordinary skill in the art, because obviously the Ahlert motor with holes 32 for receiving fasteners in order to mount the motor to a base of a unit/system that employs the motor.  
The Remarks asserted:

    PNG
    media_image7.png
    236
    985
    media_image7.png
    Greyscale

In response to this argument, it seems that there is a mis-interpretation about the rejection, regarding the rejection based on the Gorini ref.  The Examiner’s position was/is that the combined teaching of Hassett and Ahlert discloses the claimed motor, particularly Ahlert discloses the motor having front and rear yokes that are axially space apart from one another, wherein each yoke having a pair of yoke arms are spaced radially from the rotational axis and extending laterally with respect to a rotational axis of the electric motor (see Ahlert’s Fig. 1). 

    PNG
    media_image8.png
    746
    1163
    media_image8.png
    Greyscale

The Examiner’s reason for applying the Gorini ref was/is that the Gorini does provide the teaching of the front and rear yokes (4, 7) each yoke being arranged in a respective area of a  bearing (3) (see Gorini Fig. 2).  

    PNG
    media_image9.png
    580
    554
    media_image9.png
    Greyscale


Thus, owing to the motor of  Hassett and Ahlert having front and rear yokes that are axially space apart from one another, wherein each yoke having a pair of yoke arms are spaced radially from and extending laterally with respect to a rotational axis of the electric motor (see Ahlert’s Fig. 1), it would have been obvious to applying the Gorini teaching to position the yoke in an area of a bearing in order to enhance motor support in general and enhance the support around the bearing area in particular.  
  Nonetheless, the Hassett ref does discloses the motor having front and rear yokes being located at respective areas of the two bearings (see Hassett Fig. 3A).  

    PNG
    media_image10.png
    717
    1191
    media_image10.png
    Greyscale

The Gorini ref was applied in the rejection with the intention to strongly establish the rejection reasoning by showing that a motor having front and rear yokes being positioned at respective areas of the bearings is known in the art.  Hence, Gorini ref is not necessary to be applied in the rejection, it is just an addition to show that yoke arrange at  area of bearing is known in the art.
In conclusion, the arguments in the Remarks are found not persuasive.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each (i.e. each of the front yoke and rear yoke) being positioned in an area of a bearing”, as in claim 1, must be shown or the features canceled from the claim(s).  No new matter should be entered.  The replacement drawing, Fig. 1,  merely added a generic box with the label “fluid bearing cooling”.  Thus, it does not show every feature of the invention specified in the claim, there is no bearing illustrated in any of the drawings. So, how can one would know what is the “area of a bearing”, as claimed.  In a motor, bearing(s) can be positioned anywhere from one axial end or both axial ends or in the middle of the motor.  Thus, drawing(s) must show the claimed feature(s) that is/are specified in the claim.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification (emphasis added):  
 	[0034] Since the at least one yoke is preferably solid and metallic, suitable channels for the fluid bearing cooling can be drilled in the at least one yoke to supply the fluid and remove it again.
[0035] In particular and in connection with the channels for the fluid bearing cooling.
[0049] …The front and the rear yoke 4 are axially distanced from each other and are each positioned in the area of the bearings of the electric motor 1. This promotes efficient cooling of the bearings.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 19, the recitation “the base is made from a material which is suited for vibration damping” is indefinite because “the base” is not part of the claimed electric motor.  The “base” belongs to a drive unit, wherein “a drive unit (2) of a drive train test bench”, as in claim 1, is a preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, one would consider the claimed motor is a subcombination that is component/part of the drive unit, which is a combination – overall system; thus, it is indefinite for the subcombination/component/part comprises another component/part of the combination/system (i.e. the base of the drive unit) and even specifies the material thereof (i.e. the base’s material, as in claim 19).
Also, claim 19 is indefinite because of the recitation “a material which is suited for vibration damping” does not provide any metes and bound for the limitations. In other words, with the recitation, one skilled in the art would not ably to figure out what kind of material with its certain material characteristics, e.g. metallic material or nonmetallic material, powder sintered material or solid material, etc. Thus, with this recitation, one skilled in the art would not ably to figure out or determine whether there is a patentable infringement or not. According to MPEP section 2171, two Separate Requirements for Claims Under 35 U.S.C. 112, Second Paragraph: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. (Emphasis added).
In claims 22-23, the respective recitations “free ends of the pair of yoke arms facilitate mounting the electric motor (1) and the housing (3) on the drive unit (2) in a rigid manner which enables improved vibration damping of the electric motor (1)” with the term “rigid” is a relative term that renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the term “improved vibration damping” is also a relative term because it is unclear what level of vibration damping is defined as an “improved vibration damping”; in other words, comparing to what level of vibration in order to determine a so-called “improved vibration damping”.
MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) emphasis added).  In this instant case, given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims in light of the specification, since reading a claim in light of the spec is quite different thing from reading described details of the specification into a claim.  Therefore, it would not be proper to reject claim 19 on the basis of prior art; thus, no art related rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hassett et al (US 20090250197, herein ‘Hassett’) in view of Ahlert et al (US 20150054369, herein ‘Ahlert’),  and Geise (US 5758999, herein ‘Geise’).
RE claims 9 and 22-23, Hassett discloses an electric motor, particularly a high-speed (rpm) motor (see [0006], [0008]) comprising: a housing (18) having at least a front yoke and a rear yoke (unnumbered, but shown in the drawings, e.g. see fig. 3A) for supporting the electric motor; the front yoke  and the rear yoke having fluid bearing cooling (38, 38A, 106/108), and wherein each of the front and rear yokes being positioned in an area of a bearing (22, 24, fig. 3A with added annotations).

    PNG
    media_image10.png
    717
    1191
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    361
    838
    media_image11.png
    Greyscale

Hassett substantially discloses the claimed electric motor,  except for the following limitations: 
(A) each of the front and rear yokes having a pair of yoke arms spaced radially from and extending laterally with respect to a rotational axis of the rotor, and free ends of the pair of yoke arms facilitate mounting the electric motor (1) and the housing (3) on the drive unit (2) in a rigid manner which enables improved vibration damping of the electric motor (1), while the front and rear yokes (4, 4) space the electric motor (1) from the drive unit (2) so that space around the electric motor remains unused and facilitates passage an output shaft of a part to be tested; 
(B) being designed to achieve speeds in excess of 25,000 rpm.
RE the limitations listed in item (A), Ahlert teaches a motor comprising front and rear yokes, wherein each of the front and rear yokes having a pair of yoke arms spaced radially from and extending laterally with respect to a rotational axis of the rotor (see fig. 1 with annotations).


    PNG
    media_image8.png
    746
    1163
    media_image8.png
    Greyscale


Ahlert teaches the electric motor, wherein the front and rear yokes’ respective pairs of yoke arms’ free ends facilitate mounting the electric motor, with its housing, on a base, via a  separately-formed and platform [10] with holes [32] receiving fasteners fastening to the base (see para [0022]), in a rigid manner which enables improved vibration damping of the electric motor (1).  Because of the pair of yoke arms being spaced radially from and extending laterally with respect to a rotational axis of the rotor (see Ahlert’s fig. 2) and the platform [10] spaces the motor from the base, such configuration defines space around the electric motor, wherein such space may remains unused and facilitates passage an output shaft, if preferable design for an obvious suitable industrial implementation of the motor.
One might assert that the present invention does not involve a removable platform, as in Ahlert.  That is correct, however, the claimed language does not specifically recite that the yoke arms contact the base and the yoke arms are directly mounted to the base.  Thus, the claimed language, as currently written, is in the Ahlert ref.  Moreover, the separately-formed platform [10] is completely detachable/removable from the motor front and rear yokes (see fig. 2 showing the separately-formed platform [10] detached/removed from the yoke arms of the motor).  Hence, it would be a matter of obvious engineering design choice to mount the yoke arms to the base without the platform, if the motor mounting would not need to be adjustable.  If so, it would obvious to remove the separately-formed platform [10], and the motor can be mounted to a base solely by the free ends of the pair of yoke arms for the front and rear yokes.
RE claim 13/9, Ahlert teaches the electric motor, wherein at least one of the front yoke and the rear yoke has an additional longitudinal reinforcement (24, 26) (see figs. 1-2);
RE claim 14/9, Ahlert teaches the electric motor, wherein both of the front yoke and the rear yoke has an additional longitudinal reinforcement (24, 26) connects the front yoke to the rear yoke (see figs. 1-2).
RE claim 21/9, and part of claim 23, Ahlert teaches the electric motor, as shown in fig. 1 (see the above included fig. 1 with annotations), wherein the free ends of the pair of yoke arms of the front yoke extend away from one another, the free ends of the pair of yoke arms of the rear yoke extend away from one another, and the pair of yoke arms of the front yoke extend parallel to the pair of yoke arms of the rear yoke.  Ahlert teaches that such motor support configuration would provide a motor mounting assembly having improved support and affordability for adjusting the position of a motor.
Therefore, by applying the Ahlert teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the Hassett prior art motor’s front and rear yokes by configuring each of the front and rear yokes having a pair of yoke arms spaced radially from and extending laterally with respect to a rotational axis of the rotor, and free ends of the pair of yoke arms facilitate mounting the electric motor and the housing to a base in a rigid manner which enables improved vibration damping of the electric motor, while the front and rear yokes space the electric motor from the drive unit so that space around the electric motor remains unused and facilitates passage an output shaft.  Doing so would provide an improved motor with an enhanced support assembly that would enable adjusting the motor’s position, and enhance the motor’s suitable industrial implementation, such as, for a non-limited example, a drive train test bench.  
RE the limitations listed in item (B), Hassett discloses an electric motor, particularly a high-speed (rpm) motor (see [0006], [0008]), but not specifically discloses the rpm rate, as well as the diameter of the motor’s housing.  Geise, however, teaches a motor (20, fig. 2) with speed in excess 25,000 rpm (i.e. in this case 30,000 rpm).  
RE claim 15/9 Geise teaches the electric motor, wherein the motor’s housing has a radial diameter of less than 10.63 inches (i.e. in this case Geise motor has radial diameter as small as about 2-3 inches). 
 
    PNG
    media_image12.png
    721
    939
    media_image12.png
    Greyscale


Thus, by applying the Geise teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by configuring the housing having radial diameter is less than 10.63 inches (i.e. in this case as small as about 2-3 inches), while the motor’s speed is in excess of 25,000 rpm (i.e. in this case 30,000 rpm).  Doing so would provide an improved motor having compact size, while providing required high speed for particular industrial implementations.
RE claims 10/9 and 11/9, by applying the combined teaching concepts of the above listed prior art refs,  it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by configuring the motor’s at least one of the front yoke and the rear yoke is designed integrally with the housing or either screwed or welded to the housing.  Doing so would be an obvious engineering design choices because these optional attachment configurations are well known in the art and require only routine in the art to modify.
RE claim 12/9, by applying the combined teaching concepts of the above listed prior art refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by configuring at least one of the front yoke and the rear yoke is designed as one of a transverse yoke, a ring yoke and a frame yoke. Doing so would be an obvious engineering design choices because these optional designed size/shape/configuration of the motor’s front/rear yoke(s) would required only routine skill in the art and such modification does not depart from the teaching concepts of the prior art refs.
RE claims 16/9-17/16, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by selecting metal, wherein the metal is one of steel, a steel alloy, aluminum or an aluminum alloy as suitable material for the intended use of making the front and rear yokes.  Doing so would provide strong support strength for the yokes to support the mounted motor to the base; also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
RE claim 18/9, according to the present application’s drawings, only Fig. 4 shows the motor’s front and rear yokes [4] mounted to the base [8]; however, Fig. 4 is a simplified drawing that is merely described as “an example of a drive unit” as in the spec’s Brief Description of the Drawing.  Moreover, the written spec does not clear provide any description to support for the limitations of “the electric motor (1) is mounted on a base (8) of the drive unit (2) solely by the free ends of the pair of yoke arms for the front and rear yokes”, let alone providing any motivation, advantages, or reason why such mounting manner is significant.  
Hence, those skilled in the art would realize that such claimed mounting manner it would be a matter of obvious engineering design choice and/or claim 18 is an attempt to overcome the prior art refs Hassett and Ahlert of the record.  
Furthermore, owing to the Ahlert motor’s mounting assembly comprising the motor yokes, each having a pair of yoke arms for supporting the motor mounting, and a separately-formed platform [10, see fig. 2] for adjustably mounting the motor to the base.  
However, the separately-formed platform [10] is completely detachable from the motor front and rear yokes (see fig. 2 showing the separately-formed platform [10], for adjustably mounting the motor, being detached from the yoke arms of the motor).  

    PNG
    media_image13.png
    621
    911
    media_image13.png
    Greyscale

Clearly, if the motor mounting would not need to be adjustable then it would obvious to remove the separately-formed platform [10], and the motor can be mounted to a base solely by the free ends of the pair of yoke arms for the front and rear yokes.
Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor of Hassett and Ahlert by configuring the motor with its respective pairs of yoke arms such that the electric motor is mounted on a base of the drive unit solely by the free ends of the pair of yoke arms for the front and rear yokes because such mounting manner would be a matter of obvious engineering design choice.
RE claim 20/9, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor of Hassett and Ahlert by providing the electric motor includes a power connection for supplying electrical power to the electric motor because power connection for connecting to an electrical power supply source is an inherently essential part of the motor, particularly high speed motor, which does not usually use built-in battery as main power supply source.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834